UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-01880 The Income Fund of America (Exact Name of Registrant as Specified in Charter) P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (415) 421-9360 Date of fiscal year end: July 31 Date of reporting period: July 31, 2012 Patrick F. Quan The Income Fund of America P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders The Income Fund of America® [photo of fall leaves] Special feature Diversity four ways u See page 6 Annual report for the year ended July 31, 2012 The Income Fund of America seeks current income while secondarily striving for capital growth through investments in stocks and fixed-income securities. This fund is one of more than 40 offered by American Funds, which is one of the nation’s largest mutual fund families. For more than 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 5.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended June 30, 2012 (the most recent calendar quarter-end): Class A shares 1 year 5 years 10 years Reflecting 5.75% maximum sales charge –1.03 % % % The total annual fund operating expense ratio is 0.59% for Class A shares as of the prospectus dated October 1, 2012 (unaudited). Investment results assume all distributions are reinvested and reflect applicable fees and expenses. When applicable, investment results reflect fee waivers, without which results would have been lower. Visit americanfunds.com for more information. The fund’s 30-day yield for Class A shares as of August 31, 2012, calculated in accordance with the U.S. Securities and Exchange Commission (SEC) formula, was 3.12%. The fund’s distribution rate for Class A shares as of that date was 3.69%. Both reflect the 5.75% maximum sales charge. The SEC yield reflects the rate at which the fund is earning income on its current portfolio of securities while the distribution rate reflects the fund’s past dividends paid to shareholders. Accordingly, the fund’s SEC yield and distribution rate may differ. Results for other share classes can be found on page 34. The return of principal for bond funds and for funds with significant underlying bond holdings is not guaranteed. Fund shares are subject to the same interest rate, inflation and credit risks associated with the underlying bond holdings. High-yield bonds are subject to greater fluctuations in value and risk of loss of income and principal than investment-grade bonds. Bond ratings, which typically range from Aaa/AAA (highest) to D (lowest), are assigned by credit rating agencies such as Moody’s, Standard & Poor’s and/or Fitch as an indication of an issuer’s creditworthiness. Investing outside the United States may be subject to additional risks, such as currency fluctuations, periods of illiquidity and price volatility. These risks may be heightened in connection with investments in developing countries. Refer to the fund prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. Fellow investors: For the 12 months ended July 31, 2012, The Income Fund of America (IFA) gained 8.4%. The fund’s return slightly trailed the 9.1% gain turned in by the unmanaged Standard & Poor’s 500 Composite Index, a broad measure of the U.S. stock market. IFA’s return outpaced the 7.3% gain posted by the unmanaged Barclays U.S. Aggregate Index, a gauge of the U.S. bond market, and doubled that of its income-fund peers as measured by the Lipper Income Funds Index, which rose 4.2%. IFA seeks to deliver solid investment results over full market cycles, and its long-term results compare favorably with the broader stock and bond markets as well as its peer group. As you can see in the table below, it has bested the S&P 500 in all the longer time periods shown and meaningfully surpassed returns for the Barclays and Lipper benchmarks for the available 10-year and lifetime periods ended July 31, 2012. Uncertainty abounds The uncertainty that has hung over the global economy translated into considerable market volatility during the fund’s fiscal year. The outset of the period was punctuated by a market decline brought on by global economic slowing, the sovereign debt crisis in Europe and Standard & Poor’s downgrade of the U.S. credit rating. Markets reversed course in early fall and plotted a fairly steady rise into late spring when fear over Europe’s fiscal crisis resurfaced and sparked another sell-off. [Begin Sidebar] Results at a glance (with dividends reinvested or interest compounded) Average annual total returns for periods ended July 31, 2012 1 year 5 years 10 years Lifetime1 The Income Fund of America (Class A shares) % Standard & Poor’s 500 Composite Index2 Lipper Income Funds Index — 3 Barclays U.S. Aggregate Index2 4 Consumer Price Index (inflation)5 1 Since December 1, 1973, when Capital Research and Management Company became the fund’s investment adviser. 2 The indexes are unmanaged and, therefore, have no expenses. 3 The inception date for the index was December 31, 1988. 4 From December 1, 1973, through December 31, 1975, the Barclays U.S. Government/Credit Index was used because the Barclays U.S. Aggregate Index did not yet exist. 5 Computed from data supplied by the U.S. Department of Labor, Bureau of Labor Statistics. [End Sidebar] [photo of fall leaves] [Begin Sidebar] In this report Special feature 6 Diversity four ways How a risk-sensitive approach to income creates significant diversity within IFA’s portfolio. Contents 1 Letter to investors 4 The value of a long-term perspective 12 About your fund 13 The portfolio at a glance 14 Summary investment portfolio 19 Financial statements 35 Board of trustees and other officers [End Sidebar] In keeping with its risk-sensitive orientation, The Income Fund of America held up better than the broader stock market during the period’s two biggest downturns while trailing during the climb. Market trends influence results The areas of the market turning in the best results were the higher yielding sectors that typically fare well during uncertain periods. Thanks to IFA’s income orientation and research-intensive approach to building the portfolio, the fund was heavily invested in select companies from a number of these areas. These included health care, consumer staples and telecommunication services. Conversely, the uncertainty that arose at various points weighed on several areas that generally do better when economic conditions are improving. These included energy, materials and information technology, and IFA’s holdings within those sectors held back returns. However, thanks to solid stock selection, the fund was actually helped by excellent results for its investments among financials, another economically sensitive sector that otherwise struggled. Solid stock selection at the top Solid results for some of the fund’s 10 largest holdings were key drivers of results. Among those notching the best returns were Merck (29.4%), specialty real estate investment trust (REIT) HCP (28.5%), Verizon (27.9%) and Bristol-Myers Squibb (24.2%). And underscoring the potential for research to identify companies with the capacity to do well even in environments that might not be especially favorable to them, Home Depot (49.4%) and General Electric (15.9%) both outpaced the broader equity market. Not all top-10 investments fared as well. The return for Waste Management (9.2%) was in line with the S&P 500 while a challenging energy environment caused Chevron (5.4%) to lag equities and took a toll on Royal Dutch Shell (–5.3%); DuPont (–3.4%) finished in negative territory. Challenges abroad, with exceptions To broaden IFA’s pool of potential opportunities, up to 25% of assets can be invested in stocks of companies domiciled outside the United States. As of period-end, IFA was well short of this threshold with 18.5% invested beyond our shores. Markets abroad, particularly in Europe, were extremely challenging during the 12 months. For IFA, the uncertainty was manifested most acutely in a handful of the fund’s European telecommunications investments whose stock prices were hurt by concerns over the sustainability of their dividends. And though, on balance, non-U.S. investments detracted from results, once again our research led us to a number of companies whose results cut against the grain. These included Australian telecom giant Telstra (28.0%), British American Tobacco (15.1%) and Coca Cola Amatil (17.9%), the brand’s leading bottler in Australia. [Begin Sidebar] Striking a balance between return and volatility The Income Fund of America takes a prudent path to income. Looking back 10 years, as shown at right, the fund has provided higher returns than stocks, bonds and the average income fund and lower volatility than stocks. In addition, as can be seen on page 1, the fund’s lifetime results surpass those of both the stock and bond indexes. For the 10-year period ended July 31, 2012 [begin chart] 5 Years 10 Years Since 12/31/75 Fund Annual Return Annual Std Dev Annual Return Annual Std Dev Annual Return Annual Std Dev Income Fund of America Barclays Capital US Aggregate Bond S&P 500 Lipper Income Funds Index [end chart] Sources: Stocks — S&P 500; Bonds — Barclays U.S. Aggregate Index; Income Funds Index — Lipper. Returns include reinvestment of all distributions. Volatility is calculated at net asset value by Lipper using annualized standard deviation (based on monthly returns), a measure of how returns over time have varied from the mean; a lower number signifies lower volatility. [End Sidebar] Fixed income helps objectives Fixed-income securities made up 26.8% of IFA’s portfolio and were drawn from across the credit-quality spectrum. High-yield bonds, which constituted one of the largest shares of the fund’s fixed-income investments and played a key role in delivering income, posted solid results for the 12 months. Also additive for IFA were U.S. Treasury bonds, which turned in the best results within the fixed-income universe as investors sought security amid the period’s uncertainty. Shifts in the portfolio IFA allows investment professionals considerable flexibility in their risk-sensitive pursuit of the fund’s income objective. And their adapting to market conditions can cause shifts in the fund’s portfolio. For example, in recent years declining interest rates have caused an erosion in bond yields which has, in many cases, reduced their attractiveness relative to dividend-paying stocks. IFA’s portfolio has gradually come to reflect this shift, with fixed-income securities representing the smallest share of the portfolio in several years. In addition to benefiting from flexibility, the fund’s portfolio counselors and analysts rely on fundamental research to uncover opportunities within sectors and industries that may be out of favor and, as a result, feature attractive valuations. During the 12 months, two such areas of the market — energy and materials — fit that description and we took the opportunity to add to select holdings in both of those sectors. Balancing optimism and caution The challenges that continue to face the global economy are highly complex and won’t be resolved quickly or easily. Yet we are encouraged by some of the steps being taken to deal with the fiscal challenges facing various regions. We will continue to pursue our income-focused approach while paying careful attention to market risk and keeping a close eye on valuations. We thank you for your continuing commitment to long-term investing. Cordially, /s/ Hilda L. Applbaum Hilda L. Applbaum Vice Chairman and Principal Executive Officer /s/ David C. Barclay David C. Barclay President September 7, 2012 For current information about the fund, visit americanfunds.com. [Begin Sidebar] A lifetime of high current income The Income Fund of America’s 12-month dividend yield vs. benchmarks Year ended July 31 [beginline chart] Year-end The Income Fund of America Lipper Income Funds Average S&P 1/31/1975 7/31/1975 1/31/1976 7/31/1976 1/31/1977 7/31/1977 1/31/1978 7/31/1978 1/31/1979 7/31/1979 1/31/1980 7/31/1980 1/31/1981 7/31/1981 1/31/1982 7/31/1982 1/31/1983 7/31/1983 1/31/1984 7/31/1984 1/31/1985 7/31/1985 1/31/1986 7/31/1986 1/31/1987 7/31/1987 1/31/1988 7/31/1988 1/31/1989 7/31/1989 1/31/1990 7/31/1990 1/31/1991 7/31/1991 1/31/1992 7/31/1992 1/31/1993 7/31/1993 1/31/1994 7/31/1994 1/31/1995 7/31/1995 1/31/1996 7/31/1996 1/31/1997 7/31/1997 1/31/1998 7/31/1998 1/31/1999 7/31/1999 1/31/2000 7/31/2000 1/31/2001 7/31/2001 1/31/2002 7/31/2002 1/31/2003 7/31/2003 1/31/2004 7/31/2004 1/31/2005 7/31/2005 1/31/2006 7/31/2006 1/31/2007 7/31/2007 1/31/2008 7/31/2008 1/31/2009 7/31/2009 1/31/2010 7/31/2010 1/31/2011 7/31/2011 1/31/2012 7/31/2012 [endline chart] All numbers calculated by Lipper. [End Sidebar] The value of a long-term perspective How a $10,000 investment has grown There have always been reasons not to invest. If you look beyond the negative headlines, however, you will find that despite occasional stumbles, financial markets have tended to reward investors over the long term. Active management — bolstered by experience and careful research — can add even more value. As the chart below shows, over its lifetime, The Income Fund of America (IFA) has delivered higher returns than both the broader stock and bond markets. Dividends, particularly when reinvested, have accounted for a large portion of the fund’s overall results. Average annual total returns based on a $1,000 investment (for periods ended July 31, 2012)* 1 year 5 years 10 years Class A shares % % % *Assumes reinvestment of all distributions and payment of the maximum 5.75% sales charge. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. When applicable, investment results reflect fee waivers, without which results would have been lower. Visit americanfunds.com for more information. Fund results shown are for Class A shares and reflect deduction of the maximum sales charge of 5.75% on the $10,000 investment.1 Thus, the net amount invested was $9,425.2 Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. For current information and month-end results, visit americanfunds.com. Expense ratios and turnover rates* Year ended July 31, 2012 The Income Fund of America Industry average† Expense ratio % % Portfolio turnover rate 41
